DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 22 January 2020.
Claims 34-86 have been cancelled.
Claims 1-33 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 October 2020 are being considered by the Examiner.

Priority
Applicant’s claim of priority to provisional Application 62/795,443 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-21, and 23-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klausner (US PG Pub. 2015/0363175).

As per claims 1, 12, and 23, Klausner discloses a method, at least one non-transitory computer readable storage medium storing processor- executable instructions that, when executed by a data processing system, cause the data processing system to perform a method for managing workflows in the data processing system for, and data processing system, comprising: at least one computer hardware processor, the method managing workflows in a data processing system, the data processing system comprising: (i) at least one data store storing: a plurality of data objects and values of their attributes, the plurality of data objects including a first data object, the first data object having a plurality of attributes including a first attribute that can have any one of a plurality of values; and metadata specifying relationships among at least some of the plurality of data objects; and (ii) a workflow management system comprising: a workflow execution engine for managing execution of finite state machines (FSMs) including a first FSM associated with the first data object and for managing a first workflow for the first data object, the method comprising (computing system, Klausner Abstract; stored in the repository, ¶14; non-transitory computer readable medium having instructions, ¶21; integrated development environment, software package, ¶57-¶58; entity software repository may be used to store and maintain the entity's components. Another example of a repository type is a community software repository, which refers to a repository that is owned and controlled by multiple entities that may be referred to as community members. This community software repository may be used to store and maintain the community's components, and may employ embedded logic to enforce certain community rules (e.g. a member's right to author or revise components based on their status as partner, affiliate, subscriber, trial basis, or the like). Yet another example of a repository type is a domain software repository, which refers to a repository that maintains a configuration for an entity's machines and routes information exchanges from other domains to the appropriate device or thing. Other types of software repositories may also exist, ¶64; finite state machine, ¶91): 
when a current workflow state of the first FSM is a first workflow state, using the workflow management system to perform (an instance of a first component (e.g., a copy of an original instance of the first component that is stored in the repository), where the instance of the first : 
determining a current value of the first attribute of the first data object by accessing the current value of the first attribute in the at least one data store (As shown in FIG. 5, the icon for the “Transfer: 1.0-Arm” component opens up into an underlying primary pane that includes a number of data fields. For instance, FIG. 5 shows the “Transfer: 1.0-Arm” component's primary pane as including a “source” embedded slot icon 70 that visually expresses the “source” nested component from which the value will be retrieved (sourced) and a “destination” embedded slot icon 72 that visually expresses the “destination” nested component that will become the value's destination, Klausner ¶84; test attribute value, ¶93; start value, ¶129); 
identifying, using the current value of the first attribute and the metadata specifying relationships among at least some of the plurality of data objects, a first actor authorized to perform a first workflow task for the first data object (A Certificate sub-window 210 may be used to authenticate attribute data through a relationship-based attribute certification process. Any attribute can be authenticated through the data verification process. This process comprises an entity submitting an attribute to an authenticator whom can verify the value or modify the value before completing process. The authenticator takes responsibility that the attribute's value is correct. This relationship-based authentication is a certification between the authenticator and source ; 
generating a graphical user interface (GUI) through which the first actor can provide the input that the first workflow task is to be performed (An Asset sub-window 212 may be used to control which employee and machine assets can perform a project task. Each employee may be declared with a unique set of privilege, capability, and history criteria, whereas each machine is declared only with history criteria. Three lists are generated for any selected employee; delegate peer, peer and subordinate. The institutional hierarchies will display zero or more escalation protocols depending upon the employee's task role(s). The Asset sub-window may also display their direct report escalating department levels. A timetable can determine when an employee or machine is available to perform an information exchange, Klausner ¶224; project sub-window, ¶225 and Fig. 21); and 
in response to receiving, from the first actor and through the GUI, input specifying that the first workflow task is to be performed (Klausner ¶224-¶225): 
performing the first workflow task for the first data object (A Project sub-window 214 may be used to create, add, modify and review multiple content artifacts by team associates in a coordinated fashion. An employee or non-employee may also be a team associate. The allowance for non-employees to participate accommodates projects that cut across institutions. The team mechanism enables allocation of work based upon the condition that all associates have accepted a team role on a project. This mechanism enables team associates to process multiple content artifacts in an ad hoc fashion as a microcosm of a larger more rigid workflow that is based upon linear and ordered tasks, Klausner ¶225); and 
updating the current workflow state of the first FSM to a second workflow state (A Project sub-window 214 may be used to create, add, modify and review multiple content artifacts by team associates in a coordinated fashion. An .
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "when a current workflow state of the first FSM is a first workflow state, using the workflow management system to perform: determining a current value of the first attribute of the first data object by accessing the current value of the first attribute in the at least one data store; identifying, using the current value of the first attribute and the metadata specifying relationships among at least some of the plurality of data objects, a first actor authorized to perform a first workflow task for the first data object; generating a graphical user interface (GUI) through which the first actor can provide the input that the first workflow task is to be performed; and in response to receiving, from the first actor and through the GUI, input specifying that the first workflow task is to be performed: performing the first workflow task for the first data object; and updating the current workflow state of the first FSM to a second workflow state" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps as it is simply a specific scenario (i.e. optional) and not always occurring.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 2, 13, and 24, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner further discloses wherein data objects in the plurality of data objects are organized into one or more hierarchies, wherein the metadata specifies the one or more hierarchies, and wherein the current value of the first attribute indicates a first hierarchy, of the one or more hierarchies, to which the first data object belongs (institutional hierarchies, Klausner ¶224; test attribute value for multi-way branching, ¶93).

As per claims 3, 14, and 25, Klausner discloses as shown above with respect to claims 2, 13, and 24.  Klausner further discloses wherein identifying the first actor comprises: identifying the first actor as an actor authorized to perform the first workflow task for a second data object in the plurality of data objects, wherein the second data object is related to the first data object according to the first hierarchy (An Asset sub-window 212 may be used to control which employee and machine assets can perform a project task. Each employee may be declared with a unique set of privilege, capability, and history criteria, whereas each machine is declared only with history criteria. Three lists are generated for any selected employee; delegate peer, peer and subordinate. The institutional hierarchies will display zero or more escalation protocols depending upon the employee's task role(s). The Asset sub-window may also display their direct report escalating department levels. A timetable can determine when an employee or machine is available to perform an information exchange, Klausner ¶224; project sub-window, ¶225 and Fig. 21).

As per claims 4, 15, and 26, Klausner discloses as shown above with respect to claims 3, 14, and 23.  Klausner further discloses wherein the second data object is an ancestor of the first data object in the first hierarchy (based upon linear and ordered tasks, Klausner ¶225; parent-child relationships, ¶152).
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  

As per claims 5, 16, and 27, Klausner discloses as shown above with respect to claims 4, 15, and 26.  Klausner further discloses wherein the second data object is a parent of the first data object in the first hierarchy (based upon linear and ordered tasks, Klausner ¶225; parent-child relationships, ¶152).
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.

As per claims 6, 17, and 28, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner further discloses wherein the current value of the first attribute indicates at least one classification for the first data object (start value, Klausner ¶129; see ¶130-¶133 discussing what a modified value of an attribute can indicate).

As per claims 7, 18, and 29, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner further discloses accessing a first specification for the first FSM for managing the first workflow, the first specification indicating workflow states and transitions among states in the workflow states; generating the first FSM for managing the first workflow for the first data object using the first specification; and associating the first FSM with the first data object (As shown in FIG. 20, the example embodiment of the IDE may also include a Behavior Window, which may be used with four schemas to model relationships between tasks, steps or states.  For example, the Behavior Window may be used with a Process-flow schema 163 to express tasks, comprised of, sequential, branch, iterate and fork/join control constructs. A task's behavior is expressed as a control-flow method.  As another example, the Behavior Window may be used with a Data-flow schema 164 to express tasks that are interconnected through data input and output sockets.   As yet another example, the Behavior Window may be used with a control-flow schema 165 to declare a method's steps, organized into sequential, branch and iterate .

As per claims 8, 19, and 30, Klausner discloses as shown above with respect to claims 7, 18, and 29.  Klausner further discloses wherein the plurality of data objects includes a second data object different from the first data object, the method further comprising: generating, using the first specification, a second FSM for managing the first workflow for the second data object, wherein the first FSM is different from the second FSM; and associating the second FSM with the second data object (As shown in FIG. 20, the example embodiment of the IDE may also include a Behavior Window, which may be used with four schemas to model relationships between tasks, steps or states.  For example, the Behavior Window may be used with a Process-flow schema 163 to express tasks, comprised of, sequential, branch, iterate and fork/join control constructs. A task's behavior is expressed as a control-flow method.  As another example, the Behavior Window may be used with a Data-flow schema 164 to express tasks that are interconnected through data input and output sockets.   As yet another example, the Behavior Window may be used with a control-flow schema 165 to declare a method's steps, organized into sequential, branch and iterate control constructs. A step may reference local object data or remote object data through a message, Klausner Fig. 20 and ¶190-¶193).

As per claims 9, 20, and 31, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner further discloses wherein the first data object comprises a second attribute, the method comprising: generating a second FSM for managing a second workflow for changing a value of the second attribute of the first data object; and concurrently with using the first FSM to manage a first workflow for the first data object, using the second FSM to manage the second workflow for the second attribute of the first data object (attributes relationships to other attributes, Klausner ¶131 and ¶174-¶177).

As per claims 10, 21, and 32, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner further discloses wherein the first workflow for the first data object is a workflow for managing changes to the first data object (A Project sub-window 214 may be used to create, add, modify .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 11, 22, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US PG Pub. 2015/0363175) further in view of Dai et al. (US PG Pub. 2011/0313933).

As per claims 11, 22, and 33, Klausner discloses as shown above with respect to claims 1, 12, and 23.  Klausner does not expressly disclose further discloses when the first FSM indicates that the current workflow state of the first workflow for the first data object is the first workflow state, receiving input from each of multiple actors, including the first actor, input indicating whether or not the first workflow task is to be performed; and performing the first workflow task for the first data object only when a majority of the multiple actors provides input indicating that the first workflow task is to be performed.
However, Dai teaches further discloses when the first FSM indicates that the current workflow state of the first workflow for the first data object is the first workflow state, receiving input from each of multiple actors, including the first actor, input indicating whether or not the first workflow task is to be performed; and performing the first workflow task for the first data object only when a majority of the multiple actors provides input indicating that the first workflow task is to be performed (based upon majority vote, Dai ¶109).
Both the Klausner and Dai references are analogous in that both are directed towards/concerned with workflow management.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Dai’s method of majority rule in Klausner’s system to improve the system and method with reasonable expectation that this would result in a workflow management system that is able to allow for collaborative and iterative processing.  
The motivation being that when an agent tracks a set of probabilistic beliefs about the world's true state, the face the decision task of picking the best action to execute. Performing the action transitions the world to a new state and produces observations for the agent. The transitions between states are probabilistic and Markovian, i.e., the next state only depends on the current state and action. The state information is unknown to the agent, but she can infer a belief, the probability distribution of the current state, from observations (Dai ¶5). 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "when the first FSM indicates that the current workflow state of the first workflow for the first data object is the first workflow state, receiving input from each of multiple actors, including the first actor, input indicating whether or not the first workflow task is to be performed; and performing the first workflow task for the first data object only when a majority of the multiple actors provides input indicating that the first workflow task is to be performed" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps as it is simply a specific scenario (i.e. optional) and not always occurring.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629